       Case 3:20-cv-00058-JEG-CFB Document 1 Filed 07/13/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                DAVENPORT DIVISION


JOHN L. WILSON,

               Plaintiff,                                 CASE NO. ______________

v.                                                           NOTICE OF REMOVAL

WALMART INC.,

               Defendant.



       Defendant, Walmart Inc., notifies the Court that it has removed the above-

referenced action from the Iowa District Court in and for Scott County, Case No.

LACE132925, pursuant to 28 U.S.C. §§ 1332 and 1441.                 In support of its removal,

Defendant states as follows:

       1.      This action is being removed to Federal Court based upon diversity of

citizenship jurisdiction.

       2.      Plaintiff, John L. Wilson (“Wilson” or "Plaintiff"), filed the above-entitled civil

action in the Iowa District Court in and for Scott County on June 4, 2020. Defendant was

served with the Petition on June 18, 2020, and therefore has timely removed this case

within thirty days. The action is wholly civil in nature, the United States District Court for

the Southern District of Iowa, Davenport Division, has original jurisdiction under 28 U.S.C.

§ 1332, and the action may be removed by Defendant pursuant to 28 U.S.C. § 1441.

       3.      This Court has diversity of citizenship jurisdiction over the action because

Plaintiff established that the controversy is between citizens of different states. Plaintiff

states that his citizenship is in Iowa through his allegations: “John L. Wilson . . . is and

was at all times material hereto a resident of Rock Island, Rock Island County, Illinois.”
       Case 3:20-cv-00058-JEG-CFB Document 1 Filed 07/13/20 Page 2 of 4




(Petition ¶1). Plaintiff also alleges, “Defendant Walmart Inc. . . is a Delaware corporation,

with its principal place of business in Bentonville, Arkansas.” (Petition ¶2). Wal-Mart is

therefore a citizen of a state other than Illinois.

       4.      The matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs as Plaintiff’s Petition states he “has suffered damages, including loss of

pay and benefits, severe mental and emotional distress, and is further entitled to recover

his costs, including reasonable attorneys’ fees and expert witness fees. . . .” (Petition ¶29).

Additionally, Plaintiff states that he “is entitled to and seeks an award of punitive or

exemplary damages. . . .” (Petition ¶30).

       5.      Because of the nature of the Plaintiff's claimed damages, Walmart has a

good faith belief that the Plaintiff's alleged damages exceed $75,000. Accordingly, the

amount in controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. §

1446(c)(2)(A).

       6.      This Notice of Removal is being filed pursuant to 28 U.S.C. § 1446 within

thirty days of service of the Petition.

       7.      Defendant expressly reserves all defenses to Plaintiff's claims, including, but

not limited to, all defenses based in law, equity, statute, constitution, jurisdiction, or

immunity, any other defense or avoidance, and does not waive any defense by this

removal.

       8.      Attached as Exhibit ("Ex.") A and incorporated by reference is a true and

correct copy of the state court pleadings served upon Defendant and removed by this

notice. Defendant knows of no other pleadings or papers that have been served or filed

with the Iowa District Court in and for Scott County.




                                                 2
       Case 3:20-cv-00058-JEG-CFB Document 1 Filed 07/13/20 Page 3 of 4




       9.      Attached as Ex. B is a true and correct copy of the Notice of Filing of Notice

of Removal which has been served with this document on all parties and filed with the

Iowa District Court in and for Scott County.

       10.     Attached as Ex. C is Defendant’s Notice Regarding State Court Matters

pursuant to L.R. 81.

       11.     Defendant states, pursuant to LR 81.1(a)(2), that the only matter pending in

the state court at this time is Plaintiff's Petition (Ex. A).

       12.     Wal-Mart designates Davenport, Iowa as the place for trial.

       WHEREFORE, Defendant notifies the Court of the removal of this action from the

Iowa District Court in and for Scott County to the United States District Court for the

Southern District of Iowa, Davenport Division.

       Dated this 13th day of July 2020.


                                            WALMART INC., Defendant,



                                            By: /s/ Heidi A. Guttau
                                                Heidi A. Guttau (IA# 15513)
                                                ICIS #AT0003021
                                            of  BAIRD HOLM LLP
                                                1700 Farnam St, Ste 1500
                                                Omaha, NE 68102-2068
                                                Phone: 402-344-0500
                                                Facsimile: 402-344-0588
                                                hguttau@bairdholm.com




                                                  3
        Case 3:20-cv-00058-JEG-CFB Document 1 Filed 07/13/20 Page 4 of 4



                             CERTIFICATE OF SERVICE


       I hereby certify that on this 13th day of July 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to the following:

       John F. Doak, Esq.


And I hereby do certify that I have mailed by United States Postal Service the document
to the following non CM/ECF participants:

       None.



                                        /s/ Heidi A. Guttau

DOCS/2487001.2




                                          4
